DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on February 24, 2021. 
Claims 1, 4, 13 and 19 have been amended. 
Claims 1-20 are still pending. 
Response to Arguments
Applicant’s arguments, see Pg. 7, filed February 24, 2021, with respect to claim 4 have been fully considered and are persuasive.  The 112(b) rejection of the claim has been withdrawn. Applicant has corrected the indefinite claim language. 
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. Regarding the drawing objections, Applicant argues that the statutory requirement for showing the claimed invention only requires that the applicant provides a drawing where necessary for the understanding of the subject matter to be patented, and submits that an express illustration of the fan angle, focal spot size, and detector cell size is not required for understanding by one of ordinary skill in the art. Applicant states that Fig. 4 shows the claimed fan angle, focal spot size, and the detector cell size. However, Fig. 4 does not show the claimed focal spot sized nor does it show the claimed detector cell size. Figs. 4-5 show source 12 being rotated along limited angular range 126. However, the figures fail to show the focal spot size in relation to the detector cell size. The figures do not label the focal spot, focal spot size, . 
Regarding claims 1, 13, and 19, Applicant argues Jensen fails to disclose an offset of a region-of-interest is the same during the acquisition of a first set and a second set of projection data. However, Jensen discloses the offset of the ROI being 8 cm from a central location in two different positions in [0128] and [0130]. Applicant further argues that “the Office admits neither De Man nor Sadakane discloses an off-set of a region of interest is maintained during acquisition of a first set and second of projection data”. However, in the previous Office action, the Examiner does not state that De Man or Sadakane fails to disclose an off-set of a region of interest is maintained during acquisition of a first set and second of projection data. The Examiner relies on Jensen to disclose an off-set of a region of interest is maintained during acquisition of a first set and second of projection data. In response to applicant's argument that “the Office admits neither De Man nor Sadakane discloses an off-set of a region of interest is maintained during acquisition of a first set and second of projection data”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Drawings
fan angle, the focal spot, focal spot size, detector cell, and detector cell size must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities: 
Regarding claim 4, “the 60 cm to 90 cm bore opening” should be changed to “a 60 cm to 90 cm bore opening” in order to correct a lack of antecedence. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same" in line 18.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to introduce what is the same about the offsets. The Examiner has interpreted the limitation as “wherein the offset of the region-of-interest is similar during acquisition of the first set and the second set of projection data”. Claims 2-12 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. 2016/0278719) in view of De Man (U.S. 2012/0128120) and Sadakane (U.S. 2007/0041491).
Regarding claim 1, as best understood:

positioning a region-of-interest (Fig. 1, #190; Fig. 13A-Fig. 13’H, target being imaged) of an imaged subject (Fig. 1, #170) at a first position ([0128], target volume is located a first position which is offset from the center) so the region-of-interest is offset (Fig. 13A-Fig. 13’E, target is offset from isocenter; [0128], target volume is located a first position which is offset from the center) from an iso-center (Fig. 1, #191; Fig. 13A-Fig. 13’E, target is offset from isocenter) of a field-of-view of the imaging system ([0048], range of operation of source and detector); 
acquiring a first set of projection data ([0128], first data set acquired) of the region of interest at the first position ([0128], first data set acquired) over a limited angular range ([0128], first data set acquired; [0137], projection data taken over a 120° degree angular range), wherein the X-ray source moves in the limited angular range (Fig. 13A-13D, X-ray source moves from point A to B) on a first side of the field-of-view (Fig. 13A-13D) containing the region of interest when acquiring the first set of projection data (Fig. 13A-13D, field of view contains the region of interest); 
changing one or both of a relative orientation of the region-of-interest or a relative position of the region-of interest within the field-of-view (Fig. 12, s602, position of the region of interest is changed to a second position) to a second position ([0132], region of interest is changed to a second position from the first position), wherein the region- of-interest remains offset from the iso-center (Fig. 13’A-13’B, Region of interest offset) after the change to its orientation or position; 
acquiring a second set of projection data over the limited angular range ([0137], projection data taken over a 120° degree angular range) of the region of interest at the second 
registering at least the first set of projection data and the second set of projection data to generate registered projection data (Fig. 12, #604); and 
reconstructing the registered projection data to generate an image ([0181], iterative reconstruction).
However, Jensen fails to disclose specifying a focal spot size for an X-ray source of an imaging system that is less than the size of a detector cell of a detector of the imaging system; positioning a region-of-interest of an imaged subject towards the X-ray source.
De Man teaches specifying a focal spot size for an X-ray source of an imaging system that is less than the size of a detector cell of a detector ([0047]-[0048], detector cell size between 0.1 mm and 0.6 mm, and the focal spot size is smaller than 0.2 mm) of the imaging system.
Sadakane teaches positioning a region-of-interest of an imaged subject towards the X-ray source (Fig. 5A, object O is positioned towards source #1).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Jensen with the focal spot size adjustment taught by De Man in order to increase image quality by reducing aliasing artifacts and improving spatial 
It would have been obvious to one of an ordinary skill in art before the effective filing date to combine the imaging method of Jensen with the subject positioning taught by Sadakane. One would be motivated to make such combination in order to increase the quality and clarity of the images.  Furthermore, it would have been obvious to modify the imaging method of Jensen with the subject positioning taught by Sadakane to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, as best understood:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1. 
De Man further teaches wherein the focal spot size is less than 1 mm ([0048], the focal spot size is smaller than 0.2 mm).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Jensen with the focal spot size adjustment taught by De Man in order to increase image quality by reducing aliasing artifacts and improving spatial resolution (De Man; [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, as best understood:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1. 
De Man further teaches wherein the focal spot size is less than 1 mm ([0047]-[0048], detector cell size between 0.1 mm and 0.6 mm, and the focal spot size is smaller than 0.2 mm).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Jensen with the focal spot size adjustment taught by De 
Regarding claim 5, as best understood:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1. 
Jensen further discloses wherein changing one or both of a relative orientation of the region-of-interest or a relative position of the region-of interest within the field-of-view comprises moving or turning the imaged subject ([0141], subject is moved to multiple positions) within a gantry of a CT imaging system.
Regarding claim 6, as best understood:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1. 
Jensen further discloses wherein changing one or both of a relative orientation of the region-of-interest or a relative position of the region-of interest ([0129]-[0135], target volume is offset from center during imaging) within the field-of-view comprises repositioning a C-arm ([0046], C-arm can be used as shown in Fig. 4) to which the X-ray source and the detector are attached.
Regarding claim 7, as best understood:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1. 
Jensen further discloses wherein the imaged subject comprises a patient (Fig. 1, #170), a package, a piece of baggage, a material sample, or a manufactured part.
Regarding claim 8, as best understood:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1. 

Regarding claim 10, as best understood:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1. 
Jensen further discloses wherein reconstructing the registered projection data comprises generating a synthetic or merged sinogram ([0041], lines 1-3, 2-D images) and reconstructing the image from the synthetic or merged sonogram ([0041], lines 1-3, reconstructed from 2-D images).
Regarding claim 11, as best understood:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1. 
Jensen further discloses comprising: 
acquiring additional sets of projection data ([0137], projection data taken over a 120° degree angular range) over the limited angular range ([0137], 120° degree angular range) after again changing one or both of a relative orientation of the region-of-interest or a relative position of the region-of interest (Fig. 12, s603, images taken at a third position) within the field-of-view; and
 registering the additional sets of projection data with the first set of projection data and the second set of projection data to generate registered projection data (Fig. 12, s604).
Regarding claim 12, as best understood:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1. 

Regarding claim 13:
Jensen discloses an imaging system, comprising: 
a detector (Fig. 1, #140) comprising a plurality of detector cells;
 an X-ray source (Fig. 1, #130) configured to generate X-rays at a focal spot; 
an imaging volume ([0048], range of operation of source and detector) about which the detector and X-ray source rotate (Fig. 1, rotation Axis), wherein the imaging volume comprises a field-of-view centered about an iso-center ([0128], central location);
 a system controller (Fig. 1, #1000) configured to operate the X-ray source (Fig. 1, #130) and detector (Fig. 1, #140), wherein the system controller, during two or more scan operations: 
controls the X-ray source ([0053], system controller controls the X-ray source); and
 rotates the X-ray source and detector ([0053], controls the angle of X-ray source and detector) about a region-of-interest ([0128], target volume) that is offset from the iso-center ([0128], target volume is located a first position which is offset from the center), wherein for each of a plurality of scans the X-ray source and detector are rotated over a respective limited angular range ([0128]-[0135], first data set acquired over an angular range) on a side of the field of view where the region-of-interest is offset ([0128]-[0135], target volume is located a first position or second position which is offset from the center) and wherein the region-of-interest is moved or re-oriented while maintaining a same offset ([0128] and [0130], offset is at 8 cm from center) between scans (Fig 12, 
image processing circuitry (Fig. 1, #230) configured to reconstruct registered projection data acquired over the respective limited angular range scans ([0128]-[0135], first data set acquired over an angular range).
However, Jensen fails to disclose X-ray source to have a focal spot size less than a detector cell size; rotates the X-ray source and detector about a region-of-interest that is offset towards the X-ray source.
De Man teaches X-ray source to have a focal spot size less than a detector cell size ([0047]-[0048], detector cell size between 0.1 mm and 0.6 mm, and the focal spot size is smaller than 0.2 mm).
Sadakane teaches rotates the X-ray source and detector about a region-of-interest that is offset towards the X-ray source (Fig. 5A, object O is positioned towards source #1).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Jensen with the focal spot size adjustment taught by De Man in order to increase image quality by reducing aliasing artifacts and improving spatial resolution (De Man; [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in art before the effective filing date to combine the imaging system of Jensen with the subject positioning taught by Sadakane. One would be motivated to make such combination in order to increase the quality and clarity of the images.  Therefore, it would have been obvious to modify the imaging method of Jensen with 
Regarding claim 14:
The combination of Jensen, De Man, and Sadakane discloses the imaging system of claim 13.
De Man further teaches wherein the focal spot size is less than 1 mm ([0047]-[0048], the focal spot size is smaller than 0.2 mm).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Jensen with the focal spot size adjustment taught by De Man in order to increase image quality by reducing aliasing artifacts and improving spatial resolution (De Man; [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15:
The combination of Jensen, De Man, and Sadakane discloses the imaging system of claim 13.
Jensen further discloses wherein the imaging system comprises a computed tomography imaging system (Fig 3, #300) or a C-arm imaging system (Fig. 4, #400).
Regarding claim 16:
The combination of Jensen, De Man, and Sadakane discloses the imaging system of claim 13.
Jensen further discloses wherein the image processing circuitry (Fig. 1, #230) reconstructs the registered projection data using an iterative reconstruction algorithm ([0181], iterative reconstruction).
Regarding claim 18:
The combination of Jensen, De Man, and Sadakane discloses the imaging system of claim 13.
Jensen further discloses wherein the image processing circuitry reconstructs ([0041], lines 1-3, reconstructed from 2-D images) the registered projection data using a synthetic or merged sinogram ([0041], lines 1-3, 2-D images) derived from different scans.
Regarding claim 19:
Jensen discloses a method for generating a high-resolution image, comprising: 
performing a plurality of X-ray scan operations (Fig 12, Multiple scans conducted), each scan operation is performed over a limited angular range ([0137], projection data taken over an angular range) with respect to a field-of-view, wherein a region-of-interest being imaged is offset from a center of the field-of-view (Fig. 13A-13D and Fig. 13’A-13’D, Region of interest offset; [0128], target volume is located a first position which is offset from the center) during each scan operation and is differently positioned or oriented which maintaining a same offset ([0128] and [0130], offset is at 8 cm from center) during each scan operation (Fig 12, s602 and s603, Projections taken at different positions; [0128]-[0135], target volume is located a first position and a second position while still offset);  
controlling a focal spot size source ([0053], system controller controls the X-ray source and the collimator) from which X-rays are emitted during each scan operation;
registering and reconstructing projection data acquired during each scan operation to generate an image (Fig. 12, s604).
However, Jensen fails to disclose controlling a focal spot size from which X-rays are emitted during each scan operation so that the focal spot is less than 1 mm x 1 mm during each 
De Man teaches the focal spot size is less than 1 mm x 1 mm  ([0047]-[0048], focal spot size between 0.1 mm and 0.6 mm, or the focal spot size is smaller than 0.2 mm) during each scan operation.
Sadakane teaches wherein a region-of-interest being imaged is offset from a center of the field-of-view towards an X-ray source during each scan operation (Fig. 5A, object O is positioned toward source #1). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Jensen with the focal spot size adjustment taught by De Man in order to increase image quality by reducing aliasing artifacts and improving spatial resolution (De Man; [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in art before the effective filing data to combine the imaging method of Jensen with the subject positioning taught by Sadakane. One would be motivated to make such combination in order to increase the quality and clarity of the images.  Therefore, it would have been obvious to modify the imaging method of Jensen with the subject positioning taught by Sadakane to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 20:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 19.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. 2016/0278719) in view of De Man (U.S. 2012/0128120) and Sadakane (U.S. 2007/0041491) as applied to claim 1 above, and further in view of Heuscher (U.S. 9,332946).
Regarding claim 4, as best understood:
The combination of Jensen, De Man and Sadakane discloses the method of claim 1.
However, the combination of Jensen, De Man and Sadakane fails to disclose wherein the region-of-interest is offset 20 cm to 30 cm toward an edge of the 40 cm to 60 cm field-of-view or towards the edge of the 60 cm to 90 cm bore opening.
Heuscher teaches wherein the region-of-interest is offset 20 cm to 30 cm toward an edge of the 40 to 60 cm field-of-view (Col. 17, lines 60-62) or towards the edge of the 60 cm to 90 cm bore opening.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to modify the offset size of Jensen, De Man and Sadakane with offset size taught by Heuscher. One would have been motivated to make such modification in order to obtain a clearer image by reducing the amount of noise caused by surrounding areas of the subject. Therefore, it would have been obvious to modify the offset size of Jensen, De Man and Sadakane according to the offset size taught by Heuscher to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. 2016/0278719) in view of De Man (U.S. 2012/0128120) and Sadakane (U.S. 2007/0041491) as applied to claim 1 and 13 above, and further in view of Pack (U.S. 2014/0254905).
Regarding claim 9, as best understood:
The combination of Jensen, De Man and Sadakane discloses the method of claim 1.
However, the combination of Jensen, De Man, and Sadakane fails to disclose wherein reconstructing the registered projection data comprises initially generating low-quality images and combining high-frequency information obtained at different orientations in the frequency domain to generate the image.
Pack teaches wherein reconstructing the registered projection data comprises initially generating low-quality images ([0037], lines 1-5, artifacts causing a decrease in quality) and combining high-frequency information ([0069], lines 8-12, frequencies are combined) obtained at different orientations in the frequency domain ([0045], projections taken at multiple views) to generate the image.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Jensen, De Man and Sadakane with the image reconstruction taught by Pack in order to improve image quality by reducing imaging artifacts (Pack; [0073]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17:
The combination of Jensen, De Man and Sadakane discloses the imaging system of claim 13.

Park discloses wherein the image processing circuitry reconstructs the registered projection data using complementary frequency data ([0069], lines 8-12, respective frequencies are used and combined) derived from different scans.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Jensen, De Man and Sadakane with the image reconstruction taught by Pack in order to improve image quality by reducing imaging artifacts (Pack; [0073]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pan (U.S. 8,121,245) - Imaging of a region of interest that is offset from the circle center. 
Raupach (U.S. 2010/0091937) - CT imaging device that obtains images of a region of interest that is offset from the center.
Ye (U.S. 2010/0232565)- Offset Computed tomography imaging.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884